DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a response to applicant’s amendment filed on November 18, 2020.  No claims have been amended.  Claims 14 and 20 have been cancelled.  Claims 22-23 have been added.  Claims 1-5, 7-13, 15-19 and 21-23 are pending in the application.  

Response to Amendment
	Obviousness-Type Non-Statutory Double Patenting Rejection of Claims 1-5 and 7-12 with copending application 16/735777 in view of McLoughlin has been withdrawn in view of applicant’s remarks.
Obviousness-Type Non-Statutory Double Patenting Rejection of Claims 1-5, 7-9 and 11-12 with US Pat. No. 10,563,560 in view of McLoughlin has been withdrawn in view of applicant’s remarks.
Rejection under 35 USC § 112(a) of Claim 21 has been withdrawn in view of applicant’s remarks.
Rejections under 35 USC § 102 of Claims 1-3, 5, 9-11 and 13 have been withdrawn in view of applicant’s remarks.
Rejections under 35 USC § 103 of Claims 4, 7-8, 12 and 14-21 have been withdrawn in view of applicant’s remarks.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Examiner’s amendment has been proposed to amend the claim numbering of the claim below.
Claim 23 (Currently Amended):  The component of claim 1, wherein for (a), a portion or all of the component exhibits or produces an external temperature in the range of from at least about 300ºC up to 1600ºC and the system needs to be thermally insulated to prevent or reduce the loss or transfer of heat from the component into the surrounding environment, and for (b), a portion or all of the component or something within the component is susceptible to being damaged by exposure to elevated temperatures in the range of from at least about 300ºC up to about 1600ºC. 

Allowable Subject Matter
Claims 1-5, 7-13, 15-19 and 21-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
McLoughlin, J. (US Pat. No. 4,522,771)-which is considered the closest prior art of record, discloses an insulation layer and method of fabricating an insulation layer for use 
The difference between McLoughlin and the instant invention is that McLoughlin fails to disclose wherein the insulating layer is a thermal insulating layer for thermally insulating at least a portion of said electrical system component structure.
Applicant persuasively discloses on pages 7-8 of applicant’s remarks that: “McLoughlin is directed to a method of fabricating a “layer insulation” for use in high-voltage equipment where the “layer insulation” is made of material intended to provide “dielectric and heat removal properties” (see, e.g., Col. 1, lines 22-23 and 63; Col. 3, lines 36-37; and Col. 4, lines 4 and 61). A dielectric material is defined (see Wikipedia.org) as It is still a further object of this invention to provide layer insulation for use in high-voltage electrical equipment which possesses increased thermal conductivity relative to cellulose paper. (Emphasis Added).  Materials having “increased thermal conductivity” have the exact opposite properties of materials that provide thermal insulation.  In addition, McLoughlin teaches to use inorganic dielectric materials for his “layer insulation” so the layer can survive the high temperatures of “165°C or higher” produced by high-voltage electrical equipment for a longer time than prior art dielectric materials such as cellulose paper (see, e.g., Col. 1, lines 52-55).  Accordingly, McLoughlin does not disclose a “thermal insulating layer” as recited in the present claims.”
Applicant discloses on paragraph [0012] of instant specification that: “…In addition to other potential advantages, the present invention may provide one or any combination of the following advantages: a relatively low-cost approach to insulating all or a portion of an exhaust system of an internal combustion engine, especially relative to the cost of conventional heat shields; a thermal insulation that can be applied directly onto at least a portion of the exterior of an exhaust system structure; a thermal insulation system for an internal combustion engine exhaust system that can reduce an outer surface temperature of an automobile exhaust system structure to below 500°C, below 400°C, below 300°C, below 200°C, or even below 100°C; a relatively simple method of insulating an exhaust 
Applicant discloses on paragraph [0077] of instant specification that: “Examples of such a system that exhibits or produces such an elevated temperature include an exhaust system for an internal combustion engine, as well as industrial applications such as insulating steam lines or other high temperature lines. Examples of such systems susceptible to being damaged by exposure to elevated temperatures (e.g., such as caused by a fire or other high temperature environments) include commercial or industrial systems, like those found in buildings, and residential systems, like those found in homes. Such systems may include, e.g., fittings, fuel lines, electric lines, hydraulic lines, 
There is no reason, motivation or suggestion, in McLoughlin, alone or in combination, which would motivate one of ordinary skill in the art to have a component of an electrical system and a thermal insulating structure for thermally insulating at least a portion of said electrical system component structure, with the above configuration as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.